                                                                                   Page 1 of 5
        Case 2:20-cr-00105-SPC-MRM Document 73 Filed 09/15/21 Page 1 of 5 PageID 254


                                            UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                                      Case Number: 2:20-cr-105-SPC-MRM

ELAINE M. LEVIDOW                                                       USM Number: 73823-018

                                                                        Robert Denis Foley, III, Retained
                                                                        2259 Cleveland Avenue
                                                                        Fort Myers, FL 33901

                                             JUDGMENT IN A CRIMINAL CASE
Defendant pleaded guilty to Counts Two, Three, Five, Eight, Nine, and Eleven of the Indictment. Defendant is adjudicated
guilty of these offenses:

                                                                                            Date Offense             Count
            Title & Section                            Nature of Offense                     Concluded             Number(s)

       18 U.S.C. §§ 1343 and 2                             Wire Fraud                       April 30, 2019             Two

       18 U.S.C. §§ 1343 and 2                             Wire Fraud                       April 30, 2019            Three

       18 U.S.C. §§ 1343 and 2                             Wire Fraud                       April 30, 2019             Five

       18 U.S.C. §§ 1343 and 2                             Wire Fraud                       April 30, 2019            Eight

       18 U.S.C. §§ 1343 and 2                             Wire Fraud                       April 30, 2019             Nine

       20 U.S.C. § 1097(a) and             Department of Education Financial Aid Fraud      April 30, 2019            Eleven
            18 U.S.C. § 2

Defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

Counts 1, 4, 6, 7 and 10 are dismissed on the motion of the United States.

IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant’s economic circumstances.

                                                               Date of Imposition of Judgment:

                                                               September 14, 2021



                                                               ______________________________________
                                                               SHERI POLSTER CHAPPELL
                                                               UNITED STATES DISTRICT JUDGE

                                                               September 15, 2021




AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                   Page 2 of 5
        Case 2:20-cr-00105-SPC-MRM Document 73 Filed 09/15/21 Page 2 of 5 PageID 255
Elaine M. Levidow
2:20-cr-105-SPC-MRM

                                                        PROBATION
       Defendant is hereby placed on probation for a term of 3-YEARS as to each count, all such terms to run
concurrently.

                                                   MANDATORY CONDITIONS
1.       Defendant must not commit another federal, state or local crime.
2.       Defendant must not unlawfully possess a controlled substance.
3.       Defendant must refrain from any unlawful use of a controlled substance. Defendant must submit to one drug test
         within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
         court.
         • The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
               future substance abuse.
4.       Defendant shall cooperate in the collection of DNA, as directed by the probation officer.
5.       Defendant must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A and 3664.
         or any other statute authorizing a sentence of restitution.
6.       Defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
7.       If this judgment imposes a fine, Defendant must pay in accordance with the Schedule of Payments sheet of this
         judgment.
8.       Defendant must notify the court of any material change in your economic circumstances that might affect
         Defendant’s ability to pay restitution, fines, or special assessments.


Defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                   Page 3 of 5
        Case 2:20-cr-00105-SPC-MRM Document 73 Filed 09/15/21 Page 3 of 5 PageID 256
Elaine M. Levidow
2:20-cr-105-SPC-MRM

                                     STANDARD CONDITIONS OF SUPERVISION
As part of Defendant’s probation, Defendant must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for Defendant’s behavior while on supervision and
identify the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in Defendant’s conduct and condition.

1.       Defendant must report to the probation office in the federal judicial district where Defendant is authorized to reside
         within 72 hours of the time Defendant was sentenced, unless the probation officer instructs Defendant to report to
         a different probation office or within a different time frame.
2.       After initially reporting to the probation office, Defendant will receive instructions from the court or the probation
         officer about how and when Defendant must report to the probation officer, and Defendant must report to the
         probation officer as instructed.
3.       Defendant must not knowingly leave the federal judicial district where Defendant is authorized to reside without
         first getting permission from the court or the probation officer.
4.       Defendant must answer truthfully the questions asked by Defendant’s probation officer.
5.       Defendant must live at a place approved by the probation officer. If Defendant plans to change where Defendant
         lives or anything about Defendant’s living arrangements (such as the people you live with), Defendant must notify
         the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
         possible due to unanticipated circumstances, Defendant must notify the probation officer within 72 hours of
         becoming aware of a change or expected change.
6.       Defendant must allow the probation officer to visit Defendant at any time at Defendant’s home or elsewhere, and
         Defendant must permit the probation officer to take any items prohibited by the conditions of your supervision that
         he or she observes in plain view.
7.       Defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
         officer excuses Defendant from doing so. If Defendant does not have full-time employment Defendant must try to
         find full-time employment, unless the probation officer excuses Defendant from doing so. If Defendant plans to
         change where Defendant works or anything about Defendant’s work (such as Defendant’s position or Defendant’s
         job responsibilities), Defendant must notify the probation officer at least 10 days before the change. If notifying the
         probation officer at least 10 days in advance is not possible due to unanticipated circumstances, Defendant must
         notify the probation officer within 72 hours of becoming aware of a change or expected change.
8.       Defendant must not communicate or interact with someone you know is engaged in criminal activity. If Defendant
         knows someone has been convicted of a felony, Defendant must not knowingly communicate or interact with that
         person without first getting the permission of the probation officer.
9.       If Defendant is arrested or questioned by a law enforcement officer, Defendant must notify the probation officer
         within 72 hours.
10.      Defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
         weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or
         death to another person such as nunchakus or tasers).
11.      Defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
         source or informant without first getting the permission of the court.
12.      If the probation officer determines that Defendant poses a risk to another person (including an organization), the
         probation officer may require Defendant to notify the person about the risk and Defendant must comply with that
         instruction. The probation officer may contact the person and confirm that Defendant has notified the person
         about the risk.
13.      Defendant must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature:                                                               Date:


AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                   Page 4 of 5
        Case 2:20-cr-00105-SPC-MRM Document 73 Filed 09/15/21 Page 4 of 5 PageID 257
Elaine M. Levidow
2:20-cr-105-SPC-MRM

                                      ADDITIONAL CONDITIONS OF PROBATION

         Defendant shall also comply with the following additional conditions of probation:

    •    Defendant shall participate in the Home Detention program for a period of 180 days. During this time, Defendant
         will remain at Defendant’s place of residence except for employment and other activities approved in advance by
         the Probation Office. Defendant will be subject to the standard conditions of Home Detention adopted for use in
         the Middle District of Florida, which may include the requirement to wear an electronic monitoring device and to
         follow electronic monitoring procedures specified by the Probation Office. Further, Defendant shall be required to
         contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office
         based on Defendant’s ability to pay.
    •    Defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
         probation officer’s instructions regarding the implementation of this court directive. Further, Defendant shall
         contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office’s
         Sliding Scale for Mental Health Treatment Services.
    •    Defendant shall perform FIVE HUNDRED hours of community service as a condition of supervision, to commence
         after completion of home detention.
    •    Defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making an
         obligation for any major purchases without approval of the Probation Officer. Defendant shall provide the probation
         officer access to any requested financial information.
    •    You shall provide the probation officer access to any requested financial information.
    •    The Court orders the defendant to submit to random drug testing not to exceed 104 tests per year.




AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                      Page 5 of 5
           Case 2:20-cr-00105-SPC-MRM Document 73 Filed 09/15/21 Page 5 of 5 PageID 258
Elaine M. Levidow
2:20-cr-105-SPC-MRM

                                                CRIMINAL MONETARY PENALTIES
       Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.
                      Assessment               AVAA Assessment 1                JVTA Assessment 2               Fine    Restitution

TOTALS                   $600.00                         $0.00                           $0.00                 WAIVED   $109,323.00

            Defendant shall make restitution (including community restitution) to the following payees in the amount listed
            below.

            If Defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
            specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
            3664(i), all nonfederal victims must be paid in full prior to the United States receiving payment.

                                                                                                 Restitution
                                                    Name of Payee
                                                                                                  Ordered

                                   US Department of Education OCFO                               $109,323.00
                                   FMO-Bank Change and Receivables Group
                                   550 12th Street, SW, RM 6114
                                   Washington, D.C. 20202-4461
                                                      SCHEDULE OF PAYMENTS
            Special assessment shall be paid in full and is due immediately.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal
monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the Clerk of the Court, unless otherwise directed by the court, the probation
officer, or the United States attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10)
costs, including cost of prosecution and court costs.


                                                                  FORFEITURE

Defendant shall forfeit to the United States those assets previously identified in the Indictment (Doc. 3), Plea Agreement
(Doc. 40) and Order of Forfeiture (Doc. 52), that are subject to forfeiture. Specifically, being:

                 •    $90,000.00




1
    Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
2
    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
